Citation Nr: 1045571	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  04-02 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral spine discogenic disease for the period prior to 
February 22, 2006.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral spine discogenic disease for the period from February 
22, 2006.

3.  Entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to May 
1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania. 

The Veteran testified before the undersigned at a hearing in 
December 2004.  A transcript of the hearing is of record.

The case was last remanded by the Board in June 2009 to obtain 
additional treatment records and to afford the Veteran a new VA 
examination.  A review of the record indicates that the Board's 
directives were substantially complied with.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998).

The Veteran has submitted new evidence in the form of statements 
regarding his condition, which relate to the issues on appeal.  
The Veteran's representative specifically waived his right to 
have the RO consider this evidence in the first instance.  
38 C.F.R. § 20.1304(c) (2010).  

As noted in the Board's prior remands, the issues of service 
connection for depression, secondary to the service-connected 
back disorder; service connection for arthritis; and service 
connection for a prostate disorder being referred have been 
raised by the record, but have not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to a total rating based on individual 
employability due to service-connected disability (TDIU) being 
remanded is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to February 22, 2006, the Veteran's service-connected 
lumbosacral spine discogenic disease was manifested by disability 
tantamount to moderate limitation of motion with forward flexion 
of 45 degrees and no neurologic manifestations.

2.  Since February 22, 2006, the Veteran's service-connected 
lumbosacral spine discogenic disease is manifested by disability 
tantamount to moderate limitation of motion with forward flexion 
of 25 degrees and mild incomplete paralysis of the bilateral 
lower extremities.


CONCLUSIONS OF LAW

1.  Prior to February 22, 2006, the criteria for a rating in 
excess of 20 percent for lumbosacral spine discogenic disease 
have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5242, 5243 (2010), 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 
5293, 5295 (2003).

2.  Since February 22, 2006, the criteria for a rating in excess 
of 40 percent for lumbosacral spine discogenic disease have not 
been met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5242, 5243 
(2010), 38 C.F.R. § 4.71a, Diagnostic Codes 5291, 5293, 5295 
(2003).

3.  Since February 22, 2006, the criteria for a rating in excess 
of 10 percent for peripheral neuropathy of the left lower 
extremity associated with lumbosacral spine discogenic disease 
have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2010).
4.  Since February 22, 2006, the criteria for a rating in excess 
of 10 percent for peripheral neuropathy of the right lower 
extremity associated with lumbosacral spine discogenic disease 
have not been met.  38 U.S.C.A. §§ 1155, 5017 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Merits of the Claims

The Veteran contends that he is entitled to increased evaluations 
for his service-connected lumbar spine disability due to the 
severity of his symptomatology.

Law

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and an 
increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings.  Id.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning 
weakened movement, excess fatigability, and incoordination; and 
the provisions of 38 C.F.R. § 4.10 concerning the effects of the 
disability on the Veteran's ordinary activity.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The evaluation of the same 
disability under various diagnoses is to be avoided.  38 C.F.R. § 
4.14.  Here, as noted in the background discussion below, the 
effects of pain on use, functional loss, and incoordination were 
taken into account in assessing the range of motion of the 
Veteran's service-connected joint disability.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App 505 (2007).  As discussed in detail below, 
the Board will consider the claim as it was staged by the RO; 
that is, a rating of 20 percent prior to February 22, 2006, and a 
rating of 40 percent thereafter.  Where there is a question as to 
which of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran filed his claim for an increase in January 2003.  
During the pendency of the Veteran's appeal, the regulations 
pertaining to evaluation of disabilities of the spine were 
amended.  See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003) (effective 
September 26, 2003).  The changes made effective September 26, 
2003, renumbered all of the spine diagnostic codes, and provides 
for the evaluation of all spine disabilities under a new General 
Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a (2010).  Because the criteria were effective during the 
period of consideration for this case, the Board must determine 
whether the revised version is more favorable to the Veteran.  
See VAOPGCPREC 7-2003.  However, even if the Board finds the 
revised version more favorable, the reach of the new criteria can 
be no earlier than the effective date of that change.  See 
VAOPGCPREC 3-2000.

Period Prior to February 22, 2006

Pre September 2003 Criteria

Under the rating criteria in effect prior to September 26, 2003, 
the Veteran's service-connected lumbosacral spine discogenic 
disease was rated as 20 percent disabling under Diagnostic Code 
5293 for intervertebral disc syndrome (IVDS).  Under Diagnostic 
Code 5293, IVDS (preoperatively or postoperatively) is evaluated 
either on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).

Note (1), which followed the rating criteria, indicated that for 
purposes of evaluations under 5293, an incapacitating episode was 
a period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations means orthopedic and neurological signs and 
symptoms resulting from intervertebral disc syndrome that were 
present constantly, or nearly so.  When evaluating on the basis 
of chronic manifestations, orthopedic disabilities are to be 
evaluated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  Neurological disabilities 
are to be evaluated separately under evaluation criteria for the 
most appropriate neurological diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2003).

The medical evidence for this time period consists of VA 
outpatient treatment records, Social Security Administration 
(SSA) records, the Veteran's statements, and a VA examination in 
March 2003.  The medical evidence shows that the Veteran had no 
incapacitating episodes as defined by regulation.  Although he 
voluntarily chooses to rest for periods of time, that does not 
meet the regulatory definition of an incapacitating episode.  
Therefore, without incapacitating episodes, the Board finds that 
a rating in excess of 20 percent based on the total duration of 
incapacitating episodes over the past 12 months is not warranted.  

Because the Veteran is not entitled to a higher rating based on 
incapacitating episodes, the Board will look to see whether the 
Veteran can be afforded a higher rating by combining under § 4.25 
separate evaluations of chronic orthopedic and neurologic 
manifestations.

At a VA examination in March 2003, the Veteran reported daily 
pain rated as six to seven out of one to ten (6-7/10), with 
flare-ups of 10/10 that occurred approximately twice per year.  
Repeated bending and cold weather raised his pain to 10/10, while 
other activities reduced it to 5/10.  He reported that the pain 
radiated down the leg to the knee.  Repetitive movement increased 
pain and fatigue.  He wore a brace for support.  He had weakness 
in his back 10 percent of the day and stiffness in the morning 
that improved as the day progressed; he also had stiffness with 
long periods of immobility.  The pain reportedly interfered with 
his ability to work as a machinist.  

Neurologic examination revealed intact coordination for rapid 
alternating movements and heel-to-shin.  Strength was 5/5; 
sensation intact to monofilament; normal position sense; normal 
vibratory sensation; reflexes were 2+; and Babinski's was 
negative.  Orthopedic examination revealed forward flexion of 45 
degrees; extension of 35 degrees; lateral flexion of 10 degrees 
bilaterally with pain at a level of 5/10; and lateral rotation of 
30 degrees bilaterally with no pain.  He had no spasms during the 
exam; there was no pain with palpation over the lumbosacral area; 
and there were no obvious back deformities.  Gait was normal and 
he could heel, toe, and tandem walk.  Straight leg raising on the 
right was to 50 degrees with pain of 1/10 or 2/10; raises on the 
left were to 50 degrees with pulling sensation.  He had negative 
cross straight leg raises.  There were no postural abnormalities.  
The Veteran reported dribbling urine on the way to the bathroom.  
X-rays revealed no evidence of fracture, subluxation, or 
dislocation of the lumbosacral spine.  There was mild to moderate 
degenerative changes, with moderate degenerative disc disease at 
L5-S1 and mild degenerative disc disease at L1-2 and L2-3.  

Medical records from this time period show the Veteran's 
continued complaints of pain.  An SSA evaluation in April 2003 
indicates that the Veteran reported continuous pain that did not 
radiate to the legs; there was no numbness, tingling, or weakness 
in the legs.  Strength was 5/5 and sensory was intact to light 
touch; he had downgoing Babinksi; and Romberg was negative.  
Reflexes were 2/4.  Gait was normal and the Veteran was able to 
heel and toe walk.  The Veteran had significant decreased range 
of motion in his back.  

Another SSA evaluation in June 2004 shows that the Veteran 
continued to report low back pain.  No range of motion testing 
was done since the Veteran was worried about such testing causing 
pain.  Records in 2004 and 2005 show complaints of chronic 
intermittent numbness and radiating pain in the lower 
extremities.  The records do not show bowel or bladder 
dysfunction related to the Veteran's spine disability.  

As for orthopedic manifestations, limitation of motion of the 
lumbar spine is rated under Diagnostic Code 5292.  A 10 percent 
rating is for application with slight limitation of motion.  A 20 
percent rating is for application with moderate limitation of 
motion.  A 40 percent rating is for application with severe 
limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

The next higher rating available without ankylosis or fractured 
vertebra, which the Veteran did not have during this time period, 
is 40 percent for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5295 (2003).  

Based on the collective pertinent evidence for this time period, 
the Board finds that an evaluation in excess of 20 percent by 
combining under § 4.25 separate evaluations of the Veteran's 
chronic orthopedic and neurologic manifestations is not 
warranted.  

With regard to neurologic manifestations, the Board finds that 
the evidence does not show any such manifestations for this time 
period.  Although the Veteran had subjective complaints of pain, 
numbness, and tingling to his legs, the evidence does not show 
any diagnosis of radiculopathy or any other neurologic 
abnormality of the Veteran's lower extremities.  Additionally, 
although the Veteran complained of urinary dribbling at the March 
2003 examination, the evidence does not indicate that the Veteran 
has any diagnosed bladder dysfunction as the result of his 
service-connected spine disability.  Rather, the evidence shows 
that the Veteran has hypertrophy of the prostate; as noted in the 
Introduction, a separate claim for a prostate disorder is being 
referred to the AOJ.  In sum, the evidence of record from this 
time period does not show any neurologic manifestations 
associated with the lumbosacral spine disability.

Therefore, since there are no ratings available for neurologic 
manifestations, the only way for the Veteran to have a rating in 
excess of 20 percent for this time period based on orthopedic 
manifestations requires that he have severe limitation of motion 
or show severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion with 
osteo- arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In this case, the Veteran's limitation of motion does not equate 
to severe; the only range of motion testing was at the March 2003 
VA examination, which showed forward flexion of 45 degrees; 
extension of 30 degrees; lateral flexion of 10 degrees 
bilaterally with pain at a level of 5/10; and lateral rotation of 
30 degrees bilaterally with no pain.  Although the March 2003 SSA 
evaluation indicates that the Veteran had significant decreased 
range of motion, the results of range of motion testing were not 
provided.  The evidence also does not show severe lumbosacral 
strain with listing of whole spine to opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo- arthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion.

In sum, based on a review of the evidence for this time period, 
the Board finds that an evaluation in excess of 20 percent is not 
warranted based on the criteria in effect prior to September 26, 
2003, since the evidence does not show incapacitating episodes; 
severe limitation of motion of the lumbar spine; neurologic 
manifestations; or severe lumbosacral strain with listing of 
whole spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo- arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with abnormal 
mobility on forced motion.



September 2003 Criteria

Under the most recent change, IVDS, renumbered as Diagnostic Code 
5243 may be rated under either the new General Rating Formula, or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in a higher 
evaluation.  For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treated by a 
physician.  38 C.F.R. § 4.71a (2010).  The General Rating Formula 
is for use with or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  Note (1), which 
follows the rating criteria, provides that any associated 
objective neurological objective abnormalities, including but not 
limited to, bowel or bladder impairment, are to be rated 
separately under the appropriate diagnostic code.

As noted above, the Veteran has not had any incapacitating 
episodes as defined by VA.  Therefore, he cannot be rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.

Turning to the new General Rating Formula, a 20 percent 
evaluation is for application with forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or guarding 
severe enough to result in abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent evaluation is for application with 
forward flexion of the thoracolumbar spine of 30 degrees or less, 
or favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is for application when there is unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
evaluation is for application when there is unfavorable ankylosis 
of the entire spine.

Based on the evidence discussed above, the Board finds that an 
evaluation in excess of 20 percent is not warranted under the new 
rating criteria since forward flexion of the thoracolumbar spine 
has not been shown to be 30 degrees or less, nor has favorable 
ankylosis of the entire thoracolumbar spine been shown.  As noted 
above, range of motion testing at the March 2003 VA examination 
revealed forward flexion of 45 degrees, which does not warrant a 
rating of 40 percent.  Even when taking into account the 
Veteran's complaints of pain on motion, the evidence does not 
show that his disability equates to the criteria required for an 
evaluation in excess of 20 percent for this time period.

Additionally, as discussed above, the evidence does not show any 
associated objective neurological abnormalities; therefore, a 
separate rating for any associated objective neurological 
abnormalities is not warranted.

In sum, based on a review of the collective evidence for the time 
period prior to February 22, 2006, the Board finds than an 
evaluation in excess of 20 percent under the criteria in effect 
prior to September 26, 2003, or the criteria in effect after 
September 26, 2003, is not warranted prior to February 22, 2006.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim for an evaluation in excess of 20 percent for 
lumbosacral spine discogenic disease for the period prior to 
February 22, 2006, is denied.  See 38 U.S.C.A §5107 (West 2002 & 
Supp. 2010).

Period From February 22, 2006

The Veteran's service-connected lumbosacral spine discogenic 
disease has been rated as 40 percent disabling since the date of 
a VA examination on February 22, 2006.

Pre September 2003 Criteria

The collective evidence for this time period also does not show 
incapacitating episodes as defined in the regulation.  Although 
the Veteran reported self-prescribed bed rest at a February 2006 
examination, the Veteran reported that it was not necessarily 
prescribed by a physician.  Therefore, a rating in excess of 40 
percent based on the total duration of incapacitating episodes 
over the past 12 months is not warranted.  

Because the Veteran is not entitled to a higher rating based on 
incapacitating episodes, the Board will look to see whether the 
Veteran can be afforded a higher rating by combining under § 4.25 
separate evaluations of chronic orthopedic and neurologic 
manifestations.

The Veteran reported severe pain rated as 7-8/10, with flare-ups 
of pain as 10/10 at a VA examination in February 2006.  He 
reported radiculopathy going from his back to his feet equally on 
the right and left.  He reported that he sometimes had urinary 
incontinence with dribbling; there was no incontinence of stool.  
He reported some weight loss; there were no fevers or visual 
disturbances.  He used a cane and walker at home occasionally.  
The Veteran was able to take care of his grooming, bathing, and 
toileting, but he did those activities very slowly and with 
breaks.  Range of motion testing revealed forward flexion of 25 
degrees; extension of 10 degrees; lateral bend of 15 degrees 
bilaterally; and lateral rotation of 10 degrees bilaterally.  He 
had no tenderness along the midline of his cervical spine to the 
lumbar spine.  He had no tenderness over the paraspinal regions 
of the right or the left.  With repetitive flexion and extension, 
he reported pain, fatigue, weakness, and lack of endurance; the 
major functional impact was pain and there was no change in 
ranges of motion.  His spine was painful at the extremes of 
flexion and extension.  He had pain at extremes of right and left 
rotation; he denied pain, fatigue, weakness, or lack of endurance 
and there was no change in ranges on repetitive motion.  On right 
and left lateral bend, he had pain at the ends of his bend; with 
repetitive motion, he reported pain, fatigue, weakness, and lack 
of endurance but there was no change in ranges of motion.  The 
major factor that caused impact was pain.  Even with his symptoms 
though, it did not have any effect on his range of motion.  With 
his range of motion, he did not have obvious spasm, weakness, or 
tenderness.

Motor examination revealed 4/5 hip flexion on the right and 5/5 
on the left.  He had 5/5 motor on the quads, hamstrings, ankle, 
dorsiflexion, and plantar flexion.  He reported decreased 
sensation from the waist down based on light touch.  He had 
positive straight leg raise bilaterally and decreased perinanal 
sensation on light touch.  Reflexes were 2+ to the patellar and 
Achilles reflex.  Babinski's was negative bilaterally and gait 
was normal but slow.  X-rays revealed no obvious fracture, 
dislocation, or subluxation.  The examiner opined that the 
Veteran's disability secondary to his back pain was severe.  The 
Veteran had pain and an inability to perform his activities of 
daily living comfortably.  

The Veteran reported continuous pain rated as 7-8/10 at a 
November 2009 examination.  The pain radiated down his right leg 
above the knee and in the anterior thigh.  He also had stiffness 
in his low back.  The Veteran also had periods of flare-ups with 
pain rated as 9/10.  Flare-ups did not cause further limitations; 
the Veteran was able to accomplish all of his normal daily 
activities, just with more pain.  Flare-ups occurred only two to 
three times per year.  There were no associated symptoms, 
including no fevers, malaise, dizziness, and changes in vision or 
hearing.  He had full control of his bowel.  The Veteran did have 
bladder symptoms, however he did have a prostate problem and the 
symptoms he described were consistent with a prostate problem.  
The Veteran walked with a cane and used a lumbar corset brace.  
He had a history of falls twice in the last year, but his primary 
care physician attributed them to him taking all of his 
medications at once.  He was able to walk about 100 yards before 
pain made him stop.  He lived with a significant other, who was 
an invalid and was totally dependent on him for care.  He was 
able to perform all of the household chores and take care of her, 
including all the cooking, cleaning, washing of clothes, and 
other daily chores.  He described a subjective heaviness of both 
legs and some numbness on the anterior part of the right thigh.  
His back affected him in that he was not as active as he would 
like to be with recreational activities and the pain bothered 
him.  

Examination revealed forward flexion of 65 degrees; extension of 
15 degrees; lateral flexion to the left of 20 degrees; lateral 
flexion to the right of 15 degrees; and lateral rotation of 30 
degrees bilaterally.  Repetition revealed the same ranges of 
motion and he did not have any fatigability, pain, 
incoordination, or lack of endurance.  There was no pain with the 
initial ranges of motion.  There was no paraspinal muscle spasm 
and no paraspinal muscle tenderness.  There was no muscle 
guarding.  The Veteran's posture and gait were normal.  
Examination of the lower extremities revealed strength of 5/5 
bilaterally in the quad, hamstring, tibialis anterior, 
gastrocsoleus, and EHL muscle distributions.  He felt light touch 
sensation throughout both lower extremities and L1-S2 
distributions.  His reflexes were 1+ in both the Achilles tendon 
bilaterally and the patellar tendon bilaterally.  Lasegue sign 
was negative bilaterally.  

With regards to the severity of the Veteran's disability, the 
examiner opined that the Veteran did not have any bowel or 
bladder impairment due to his spine.  Although the Veteran did 
not work because of his back, he was able to get around and 
perform all activities of daily living.  The examiner concluded 
that the Veteran's level of disability was moderate severity.  

VA treatment records for this time period show the Veteran's 
continued complaints of pain and radicular symptoms in his 
bilateral lower extremities as described at the VA examinations.  

Beginning with the Veteran's orthopedic manifestations, the 
evidence for this time period shows that the Veteran's limitation 
of motion is best characterized as moderate, which warrants a 20 
percent rating under Diagnostic Code 5292.  Although the Veteran 
did have forward flexion limited to 25 degrees; extension of 10 
degrees; lateral bend to the right of 10 degrees; lateral bend to 
the left of 15 degrees; and lateral rotation of 10 degrees 
bilaterally in February 2006 (which would clearly be considered 
severe), his ranges of motion in November 2009 were forward 
flexion of 65 degrees; extension of 15 degrees; lateral flexion 
to the left of 20 degrees; lateral flexion to the right of 15 
degrees; and lateral rotation of 30 degrees bilaterally (which 
showed improvement in flexion versus the 2003 findings).  
Therefore, although the Veteran did have limited motion for this 
period, the Board finds that it does not equate to severe 
limitation, which is required for a 40 percent rating under 
Diagnostic Code 5292.  Rather, it is more appropriate to equate 
it to a moderate limitation overall, when reconciling the 2006 
and 2009 findings.


Additionally, a 40 percent rating is not warranted under 
Diagnostic Code 5295 as the evidence does not show severe 
lumbosacral strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteo- 
arthritic changes, or narrowing or irregularity of joint space, 
or some of the above with abnormal mobility on forced motion.  
Thus, the Board finds that the Veteran's orthopedic 
manifestations equate to a rating of 20 percent.

Since the Veteran's orthopedic manifestations equate to a rating 
of 20 percent, a rating of 40 percent for his neurologic 
manifestations is required for a rating in excess of 40 percent 
as ratings of 20 percent and 40 percent combine to 50 percent.  
38 C.F.R. § 4.25.  Turning to the Veteran's neurologic 
manifestations, the evidence shows that his back disability 
affects his bilateral lower extremities.  In a March 2006 rating 
decision, the Veteran was awarded separate 10 percent ratings for 
peripheral neuropathy of the left lower extremity and right lower 
extremity, effective February 22, 2006. 

Peripheral neuropathy of the bilateral lower extremities is 
evaluated under 38 C.F.R. § 4.124a, Diagnostic Code 8520, 
paralysis of the sciatic nerve.  A 10 percent rating is warranted 
for mild incomplete paralysis.  A 20 percent rating is warranted 
for moderate incomplete paralysis.  A 40 percent rating is 
warranted for moderately severe incomplete paralysis.  38 C.F.R. 
§ 4.124a, Diagnostic Code 8520 (2010).  

A note accompanying the rating criteria says, in part, that the 
term "incomplete paralysis," with this and other peripheral nerve 
injuries, indicates a degree of lost or impaired function 
substantially less than the type picture for complete paralysis 
given with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.  When the involvement is 
wholly sensory, the rating should be for the mild, or at most, 
the moderate degree.  Id.

Based on a review of the evidence, the Board finds that ratings 
in excess of 10 percent for the Veteran's peripheral neuropathy 
of the bilateral lower extremities are not warranted.  
Collectively, the evidence shows symptomatology tantamount to 
mild incomplete paralysis.  At the February 2006 VA examination, 
the Veteran had normal motor strength of the quads, hamstrings, 
ankle, dorsiflexion, and plantar flexion and reduced strength of 
4/5 of the right hip.  The November 2009 examination revealed 
normal motor strength bilaterally of the lower extremities.  
Achilles tendon and patellar reflexes were normal in February 
2006 and were reduced in November 2009.  The medical evidence for 
this time period reveals subjective sensory complaints.  
Therefore, based on the Veteran's subjective complaints and the 
objective findings discussed above, the Board finds that the 
Veteran's peripheral neuropathy is best characterized as mild 
incomplete paralysis, which warrants the currently assigned 10 
percent rating.  The evidence does not show that the peripheral 
neuropathy of either lower extremity equates to moderate 
incomplete paralysis, which is required for a 20 percent rating.  

The Board also finds that the Veteran does not have any other 
neurologic abnormalities associated with his service-connected 
spine disability.  Although the evidence shows bladder symptoms, 
the medical evidence of record indicates that it is related to a 
prostate disorder, and is not associated with the Veteran's 
service connected spine disability.  As discussed above in the 
Introduction, the issue of service connection for a prostate 
disorder is being referred to the RO for adjudication.  A review 
of the evidence does not reveal any neurologic abnormalities 
except for peripheral neuropathy of the bilateral lower 
extremities.

In conclusion, the Veteran's orthopedic manifestation equates to 
a 20 percent rating for moderate limitation of motion; and, his 
neurologic manifestations equate to 10 percent ratings for 
peripheral neuropathy of the bilateral lower extremities.  
Combining ratings of 20 percent, 10 percent, and 10 percent 
results in a disability rating of 40 under § 4.25 for the 
Veteran's service-connected lumbar spine disability.  Therefore, 
based on the evidence, the Board finds that a rating in excess of 
40 percent for this time period under the rating criteria in 
effect prior to September 2003 is not warranted.  


September 2003 Criteria

Based on a review of the evidence discussed above, the Board 
finds that a rating in excess of 40 percent is not warranted.  A 
higher rating of 50 percent requires unfavorable ankylosis of the 
entire thoracolumbar spine, which has not been shown.  Therefore, 
a rating in excess of 40 percent for lumbosacral spine discogenic 
disease is not warranted under the new General Rating Formula.  
With regards to separate ratings for associated neurological 
disabilities, as discussed above, the Board finds that separate 
ratings in excess of 10 percent for peripheral neuropathy of the 
bilateral lower extremities are not warranted, and the evidence 
does not show any other associated neurological disabilities.   

Therefore, based on a review of the evidence, the Board finds 
that a rating higher than 40 percent is not warranted under the 
new rating criteria at any time for this time period.  
Additionally, ratings higher than 10 percent for the Veteran's 
associated peripheral neuropathy of the bilateral lower 
extremities are not warranted and no other separate ratings for 
neurologic abnormalities are warranted.  

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim for an evaluation in excess of 40 percent for 
lumbosacral spine discogenic disease for the period from February 
22, 2006, is denied.  See 38 U.S.C.A §5107.

Other Considerations

In statements received after the Veteran's most recent VA 
examination, it appears that he is arguing a higher rating is 
warranted as diagnostic tests show worsening of his arthritis 
and/or disc disease.  It also appears that he is arguing that a 
higher rating is warranted because he "lives on" pain 
medication.  However, as discussed more fully above, VA's 
disability ratings are based on the manifestations of the 
disorder (that is, the resulting level of disability), not on how 
x-rays or MRI characterize the severity of the joint and/or disc 
disease or on how much medication a person must take.  Certainly 
the Board has taken into consideration the Veteran's subjective 
complaints of pain, but disability ratings are not based solely 
on such complaints.  Rather, it is how that pain (and other 
symptoms) affect the individual's ability to function.  The Board 
has considered the Veteran's functional impairment, as discussed 
in more detail above, but it is worth emphasizing here that 
despite his complaints, he is able to not only attend to his own 
activities of daily living, but also care for his invalid 
girlfriend.  Furthermore, VA outpatient records dated in 2007 and 
2008 notes that he walks for exercise.  

The Veteran also argues that he is entitled to a higher rating 
because the Social Security Administration (SSA) has found him 
unemployable.  The Board disagrees for the following reasons.  
Although VA is required to consider the SSA's findings, VA is not 
bound by their conclusions.  Adjudication of VA and Social 
Security claims is based on different laws and regulations.  The 
award of disability benefits was based not only on the Veteran's 
back disorder, but also on his nonservice-connected psychiatric 
disorder.  In determining the proper disability rating for the 
Veteran's service-connected back disorder, VA is only evaluating 
the severity of the symptoms from that condition.  The question 
of whether the disorder renders him unemployable will be consider 
when his TDIU claim is adjudicated.

Extraschedular Consideration

The Board also finds that evidence does not show an exceptional 
or unusual disability picture as would render impractical the 
application of the regular schedular rating standards.  See 
38 C.F.R. § 3.321 (2010).  The current evidence of record does 
not demonstrate that the lumbar spine disability has resulted in 
frequent periods of hospitalization or in marked interference 
with employment beyond that contemplated in the rating criteria.  
38 C.F.R. § 3.321.  It is undisputed that the Veteran's lumbar 
spine disability has an adverse effect on employability, but it 
bears emphasis that the schedular rating criteria are designed to 
take such factors into account.  The schedule is intended to 
compensate for average impairments in earning capacity resulting 
from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  38 C.F.R. § 4.1 (2009).  In this 
case, the very problems reported by the Veteran are specifically 
contemplated by the criteria discussed above, including his 
problems with pain and the effect on his daily life.  38 C.F.R. 
§§ 4.10, 4.40.  Therefore, given the lack of evidence showing 
unusual disability not contemplated by the rating schedule, the 
Board concludes that a remand to the RO for referral of this 
issue to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

II.  The Veterans Claims Assistance Act of 2000

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, subsequent RO actions may "essentially cure[] the 
error in the timing of notice").  

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant was must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and 
remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. 
Cir. 2009).  The claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration.  Finally, the notice must provide 
examples of the types of medical and lay evidence that the 
Veteran may submit (or ask the VA to obtain) that are relevant to 
establishing his or her entitlement to increased compensation.  
However, the notice required by section 5103(a) need not be 
specific to the particular Veteran's circumstances; that is, VA 
need not notify a Veteran of alternative diagnostic codes that 
may be considered or notify of any need for evidence 
demonstrating the effect that the worsening of the disability has 
on the particular Veteran's daily life.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).   

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in February 2003, 
September 2005, June 2007, July 2008, and June 2009.  (Although 
the complete notice required by the VCAA was not provided until 
after the RO adjudicated the appellant's claims, any timing 
errors have been cured by the RO's subsequent actions.  Mayfield, 
supra.)

Specifically regarding VA's duty to notify, the notifications to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The June 2007 and June 2009 notifications included the criteria 
for assigning disability ratings and for award of an effective 
date, see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The RO also provided a statement of the case (SOC) and 
supplemental statements of the case (SSOC) reporting the results 
of its reviews of the issues on appeal and the text of the 
relevant portions of the VA regulations.


The Veteran was notified in correspondence dated in June 2007 and 
June 2009 that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in severity 
of a particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration.  
Although the complete notice was not provided until after the RO 
initially adjudicated the Veteran's increased rating claims, the 
claim were properly re-adjudicated in June 2008 and November 
2008, which followed the adequate notice in June 2007.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
post-service medical records, SSA records, and secured 
examinations in furtherance of his claims.  VA has no duty to 
inform or assist that was unmet.

VA opinions with respect to the rating question issues on appeal 
were obtained in March 2003, February 2006, and November 2009.  
38 U.S.C.A. § 3.159(c)(4).  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Veteran requested in 
statements after the 2009 examination that he be afforded a new 
examination.  However, the Board finds that the VA examinations 
obtained in this case are adequate for rating purposes, as they 
consider all of the pertinent evidence of record, to include the 
Veteran's medical history, his statements, and provide the 
medical information necessary to apply the appropriate rating 
criteria.  Additionally, the February 2006 and November 2009 
examinations included a review of the Veteran's claims file.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the rating question issues on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).



	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral spine discogenic disease for the period prior to 
February 22, 2006, is denied.

Entitlement to an evaluation in excess of 40 percent for 
lumbosacral spine discogenic disease for the period from February 
22, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity from February 
22, 2006, is denied.

Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity from February 
22, 2006, is denied.


REMAND

Statements from the Veteran made during the course of this appeal 
indicate that he is unable to maintain employment due to his back 
disability.  Therefore the issue of a total disability rating for 
compensation based on individual unemployability (TDIU) has been 
raised.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 
2001) (once a Veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider total rating for compensation based upon individual 
unemployability).  The Court recently held that a request for 
TDIU is not a separate claim for benefits, but rather involves an 
attempt to obtain an appropriate rating for a disability or 
disabilities, either as part of the initial adjudication of a 
claim or, if a disability upon which entitlement to TDIU is based 
has already been found to be service connected, as part of a 
claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  If the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to the 
disability for which an increased rating is sought, then part and 
parcel to that claim for an increased rating is whether a total 
rating based on individual unemployability as a result of that 
disability is warranted.  Id at 455.  Therefore, the issue must 
be remanded so that the RO can adjudicate the issue of TDIU as 
part and parcel of his rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice under the 
Veterans Claims Assistance Act as to the 
evidence needed to substantiate his claim for 
TDIU and VA's duty to assist him in 
developing this claim.

2.  Schedule an orthopedic examination for 
purposes of determining the impact of his 
service-connected lumbosacral spine 
discogenic disease on his employability.  
Following a review of the claims folder, a 
history, and an examination, the examiner 
should render an opinion, consistent with 
sound medical principles as to whether it is 
at least as likely as not (i.e., probability 
greater than 50 percent), that the Veteran's 
service-connected disability renders him 
unable to obtain or retain substantially 
gainful employment.  The examiner must render 
the requested opinion without regard to age 
or the impact of any non-service connected 
disabilities.

A complete rationale for all opinions must be 
provided. Any report prepared must be typed.  
All indicated tests should be conducted and 
those reports should be incorporated into the 
examinations and associated with the claims 
file.  The AOJ should ensure that the 
examination reports comply with this remand 
and the questions presented.

3.  After undertaking any other development 
deemed appropriate, the AOJ should adjudicate 
the claim for entitlement to TDIU in light of 
all information or evidence received.  If the 
benefit sought is not granted, the Veteran 
and his representative should be furnished 
with a supplemental statement of the case 
(SSOC) and afforded an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


